DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 6/28/2022. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Rose Moller-Jacobs on August 2, 2022.

3.	The application has been amended as follows:

	Cancel claims 11, 15 19 and 20 without prejudice.


Allowable Subject Matter
4. 	Claims 1 and 6-10 and are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Pelzer et al. (US PG Pub 2017/0362532 A1) as listed on the IDS dated 5/5/2020 and Bedoukian et al. (US PG Pub 2017/0166836 A1).

           Summary of Claim 1: 
A method for modifying an intensity or a sensitivity of a subject's perception of a musk odor, the method comprising,

contacting a subject with a positive allosteric modulator of formula (I) selected from the group consisting of (E,E)-2,4-decadienal, (E)-2-undecenal, (E,E)-2,4-nonadienal, (E)-2- tridecenal, (2E)-2-dodecenal, (2E,6Z)-2,6-nonadienal, (E,E)-2,6-nonadienal, (2E)-2,4- undecadienal, (2E)-2,4-dodecadienal, (E)-2-nonenal, (2E,4E,7Z)-decatrienal, (Z)-2-decenal, (E)-2- octenal, (E)-2-decenal, (2E)-7,8-dimethyl-2,7-nonadienal, methyl(5E)-7-oxo-5- heptenoate, (2E)-7-methyl-2,6-octadienal, (2E)-6,6-dimethyl-2-heptenal, (+-)-(2E)-5,9- dimethyl-2,8-decadienal, and (E)-2-tetradecenal;

wherein the subject is contacted with the positive allosteric modulator in an amount sufficient to modify an intensity or sensitivity of a perception of the musk odor in the subject; and

wherein the method further comprises contacting the subject with at least one musk compound selected from the group consisting of (R)-3-methylcyclopentadecanone, 3-methyl-5-cyclopentadecen-1-one, 1-(1,1- dimethylethyl)-3,5-dimethyl-2,4,6-trinitro-benzene, and 4-tert-butyl-2,6-dimethyl-3,5- dinitroacetophenone.

 
Pelzer et al. teach a method comprising adding hexadeca-8,15-dienal to a composition wherein hexadeca-8,15-dienal corresponds to the following structure (claim 18):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein the hexadeca-8,15-dienal is used for conveying, modifying and /or intensifying a musk scent note in a fragrance composition by admixing a sensually effective amount of the substance or of a substance mixture (claims 21 and 29, [0029]) containing the hexadeca-8,15-dienal and wherein the main ingredient of naturally occurring musk is muscone [0004]. 
Pelzer et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, the claimed positive allosteric modulator of formula (I). Pelzer et al. are further silent on the subject being contacted with at least one musk compound. Furthermore, Applicant demonstrated an unexpected and surprising effect in the perception of musk odor for a subject in contact with the specific compounds encompassed in claim 1 and with at least one musk compound selected from the group consisting of (R)-3-methylcyclopentadecanone, 3-methyl-5-cyclopentadecen-1-one, 1-(1,1- dimethylethyl)-3,5-dimethyl-2,4,6-trinitro-benzene, and 4-tert-butyl-2,6-dimethyl-3,5- dinitroacetophenone (Tables 2, 3a and 3b and the Figures).
Bedoukian et al. teach a method of imparting a fragrance or flavor to a consumer product by adding to the consumer product a fragrance or flavor composition containing at least one isomeric alkadienal in an amount effective to impart the fragrance or flavor to the consumer product (claim 20), wherein the preferred alkadienals are (claim 10):


    PNG
    media_image2.png
    654
    382
    media_image2.png
    Greyscale


wherein the at least one isomeric alkadienal is combined with macrolactone-musks (claim 14).
	Bedoukian et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, modifying an intensity of a sensitivity of a subject’s perception of a musk odor. Furthermore, Applicant demonstrated an unexpected and surprising effect in the perception of musk odor for a subject in contact with the specific compounds encompassed in claim 1 and with at least one musk compound selected from the group consisting of (R)-3-methylcyclopentadecanone, 3-methyl-5-cyclopentadecen-1-one, 1-(1,1- dimethylethyl)-3,5-dimethyl-2,4,6-trinitro-benzene, and 4-tert-butyl-2,6-dimethyl-3,5- dinitroacetophenone (Tables 2, 3a and 3b and the Figures). 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763